Execution




AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
entered into by and between Berry Petroleum Company, LLC, a Delaware limited
liability company (the “Company”), and Gary A. Grove (“Executive”), effective as
of this 22 day of August, 2018 (the “Effective Date”). Berry Petroleum
Corporation, a Delaware corporation and a 100% parent of the Company (“Berry
Petroleum”), is joining in this Agreement for the limited purpose of reflecting
its agreement to the matters set forth herein as to it, but such joinder is not
intended to make Berry Petroleum the employer of Executive for any purpose.
Certain capitalized terms used in this Agreement are defined in Section 8.
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated June 5, 2017 (the “Original Employment Agreement”);


WHEREAS, the Company and Executive desire to amend and restate the Original
Employment Agreement and enter into this Agreement, which supersedes and
replaces the Original Employment Agreement in its entirety; and


WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and Executive
desires to be employed by the Company on such terms and conditions and for such
consideration.


NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and for other good and valuable consideration, the parties hereto agree
as follows:


1.Position and Duties.
1.1    Employment; Title; Reporting. Beginning on the Effective Date, the
Company agrees to employ Executive and Executive agrees to be employed by the
Company, upon the terms and subject to the conditions provided under this
Agreement. During the Term (as defined in Section 2), Executive will serve the
Company as its Executive Vice President and Chief Operating Officer. Executive
will report directly to the Company’s Chief Executive Officer (“CEO”).
1.2    Duties. Executive will perform such duties and have such responsibilities
as are typically associated with the position of Executive Vice President and
Chief Operating Officer, including such duties and responsibilities as are
prescribed by the CEO consistent with such position. Executive will devote
substantially all of his full working time and attention to the business and
affairs of the Company, will use his best efforts to promote the Company’s
interests, and will perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. Executive will comply with the Company’s policies, codes and
procedures, as they may be in effect from time to time.
1.3    Place of Employment. Executive shall perform his duties under this
Agreement from the Company’s offices in Bakersfield, California, with the
likelihood of substantial business travel.
2.    Term of Employment.
The term of Executive’s employment hereunder (the “Term”) will begin on the
Effective Date and will end on the date of Executive’s termination of employment
from the Company (the “Termination Date”). Executive hereby acknowledges and
agrees that his employment with the Company is “at will” and that either the
Company or Executive can terminate the employment relationship at any time, with
or without notice, for any reason or for no reason, subject to Section 5.2. Upon
termination of Executive’s employment hereunder for any reason, Executive will
be deemed to have resigned from all positions that Executive holds as an officer
of the Company, Berry Petroleum, or any of their subsidiaries or affiliates.
3.    Compensation.
3.1    Base Salary. During the Term, Executive will be entitled to receive a
base salary (“Base Salary”) at an annual rate of $450,000, payable in accordance
with Company’s regular payroll practices.
3.2    Bonus Compensation. For each calendar year ending during the Employment
Term, Executive will be eligible to earn an annual bonus (the “Annual Incentive
Bonus”). The target Annual Incentive Bonus is equal to 100% of Base Salary (the
“Target Bonus Amount”) and the maximum Annual Incentive Bonus is equal to 200%
of the Target Bonus Amount. The Target Bonus Amount will be reviewed annually by
the Board of Directors of Berry Petroleum (including any committee thereof, the
“Board”) and may be adjusted upward in the discretion of the Board or a
committee thereof, but not downward. The actual amount of the Annual Incentive
Bonus with respect to any calendar year will be determined by the Board or a
committee thereof in its discretion based on Executive’s and the Company’s
fulfillment of performance goals established by the Board or a committee thereof
with respect to the applicable calendar year. The performance goals applicable
to Executive’s Annual Incentive Bonus for each calendar year during the Term
will be established no later than March 31 of such calendar year. The Annual
Incentive Bonus for any calendar year will (if and to the extent earned) be paid
no later than the March 15th following the completion of such calendar year.
Except as provided in Section 5.2, Executive must remain continuously employed
with the Company through the payment date of the Annual Incentive Bonus in order
to receive such Annual Incentive Bonus.
3.3    Long-Term Incentive Awards. Executive will be eligible to receive annual
equity awards (“Annual Equity Awards”) as determined in the sole discretion of
the Board (or a committee thereof). The actual grant date target value of any
such Annual Equity Awards will be determined in the discretion of the Board (or
a committee thereof) after taking into account the Company’s and Executive’s
performance and other relevant factors, but it is contemplated that such Annual
Equity Awards will have an aggregate grant date target value equal to
Executive’s Base Salary for the calendar year of grant, subject to the Board’s
(or a committee thereof) evaluation of Executive’s performance and then current
market compensatory levels and practices. It is further contemplated that the
terms and conditions of the Annual Equity Awards (including, without limitation,
the form of award(s), vesting schedule, performance objectives, restrictive
provisions, etc.) will be the same as such terms and conditions applicable to
the annual long-term incentive awards granted to other senior executive officers
of the Company at the time of such grants. The Annual Equity Awards will be
subject to the Second Amended and Restated Berry Petroleum Corporation 2017
Omnibus Incentive Plan (as amended, restated or otherwise modified from time to
time) and will be memorialized in (and subject to the terms of) written award
agreements approved by the Board (or a committee thereof).
4.    Expenses and Other Benefits.
4.1    Reimbursement of Expenses. Executive will be entitled to receive prompt
reimbursement for all reasonable expenses, including all reasonable travel
expenses, incurred by him during the Term (in accordance with the policies and
practices as may be established by the Company from time to time) in performing
services under this Agreement, provided that Executive properly accounts for
such expenses in accordance with the Company’s policies as in effect from time
to time.
4.2    Vacation. Executive will be entitled to paid vacation time each year
during the Term that will accrue in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
4.3    Other Employee Benefits. In addition to the foregoing, during the Term,
Executive will be entitled to participate in and to receive benefits as a senior
executive under all of the Company’s employee benefit plans, programs and
arrangements generally available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.
5.    Compensation Upon Termination.
5.1    Termination Generally. If Executive’s employment hereunder terminates for
any reason other than as described in Section 5.2 below, then all compensation
and all benefits to Executive hereunder will terminate contemporaneously with
such termination of employment, except that Executive will be entitled to (a)
payment of all accrued and unpaid Base Salary to the Termination Date, (b)
reimbursement for all incurred but unreimbursed expenses for which Executive is
entitled to reimbursement in accordance with Section 4.1, (c) benefits to which
Executive is entitled under the terms of any applicable benefit plan or program
of the Company or an affiliate (such amounts set forth in (a), (b), and (c) are
collectively referred to herein as the “Accrued Rights”).
5.2    Termination by the Company without Cause or by Executive for Good Reason.
If the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, then all compensation and all
benefits to Executive hereunder will terminate contemporaneously with such
termination of employment, except that Executive will be entitled to receive the
Accrued Rights, which will be paid or provided (as applicable) to Executive at
such time(s) as provided in Section 5.1, and, subject to Section 5.2(e), the
severance benefits (the “Severance Benefits”) set forth in clauses (a) through
(d) below.
(a)    Unpaid Prior Year Annual Incentive Bonus. The Company will pay Executive
any unpaid Annual Incentive Bonus for the calendar year ending prior to the
Termination Date, which amount will be payable (assuming the applicable
performance goals were achieved) in a lump sum on or before the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event earlier than sixty (60) days following the Date of Termination
or, if earlier, March 15th of the calendar year following the calendar year
ending prior to the Termination Date).
(b)    Prorated Current Year Annual Incentive Bonus. The Company will pay
Executive a bonus for the calendar year in which the Termination Date occurs in
an amount measured by reference to the Annual Incentive Bonus for such year as
determined by the Company in accordance with the criteria established pursuant
to Section 3.2 and based on the Company’s actual performance for such year, and
prorated through and including the Termination Date (based on the ratio of the
number of days Executive was employed by the Company during such year to the
number of days in such year), payable in a lump sum on or before the date such
annual bonuses are paid to executives who have continued employment with the
Company (but in no event earlier than sixty (60) days following the Termination
Date or, if earlier, March 15th of the year following the calendar year ending
prior to the Termination Date).
(c)    Salary Continuation Payments. Executive will be entitled to receive an
amount equal to one (1) times (or in the event that Executive’s Termination Date
occurs during the period that begins immediately prior to a Sale of Berry
Petroleum and ends on the twelve (12)-month anniversary of such Sale of Berry
Petroleum (a “Qualifying Termination”), two (2) times) the sum of (i)
Executive’s Base Salary for the year in which the Termination Date occurs and
(ii) Executive’s Target Bonus Amount for the year in which such termination
occurs. Such amount shall be paid by the Company to Executive in twelve (12)
(or, in the case of a Qualifying Termination, twenty-four (24)) substantially
equal monthly installments beginning on or promptly following the sixtieth
(60th) day following the Termination Date (the “Payment Date”); provided,
however, that to the extent, if any, that the aggregate amount of the
installments of the payment described in this Section 5.2(c) that would
otherwise be paid pursuant to the preceding provisions of this Section 5.2(c)
after March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the payment described in
this Section 5.2(c) payable after the Applicable March 15 shall be reduced by
such excess (beginning with the installment first payable after the Applicable
March 15 and continuing with the next succeeding installment until the aggregate
reduction equals such excess).
(d)    COBRA Reimbursement. If Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
the Company shall reimburse Executive for the monthly COBRA premium paid by
Executive for himself and his dependents. Any such reimbursement for the period
prior to the Payment Date shall be paid to Executive in a lump sum on the
Payment Date and any reimbursement for any month (or portion thereof) on and
after the Payment Date shall be paid to Executive on the tenth (10th) day of the
month immediately following the month in which Executive timely remits the
premium payment and provides evidence of such payment to the Company. Executive
shall be eligible to receive such reimbursement until the earliest of: (i) the
twelve (12)-month (or, in the case of a Qualifying Termination, the eighteen
(18)-month) anniversary of the Termination Date; (ii) the date Executive is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer (which date shall be promptly reported to the Company by
Executive); provided, however, that the election of COBRA continuation coverage
and the payment of any premiums due with respect to such COBRA continuation
coverage shall remain Executive’s sole responsibility, and the Company shall not
assume any obligation for payment of any such premiums. In addition, if,
following a Qualifying Termination, Executive is still receiving the
continuation coverage described in this paragraph on the date that is eighteen
(18) months after the Termination Date (the “COBRA Payment Trigger Date”), then,
within thirty (30) days after the COBRA Payment Trigger Date, the Company shall
pay to Executive a lump sum cash payment equal to the lesser of (a) the
applicable dollar amount under Section 402(g)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”), for the year in which the Termination Date
occurs or (b) six (6) times the premium paid by Executive for such coverage for
the last month of the eighteen (18)-month period during which Executive received
the continuation coverage described in this paragraph. Notwithstanding the
foregoing, if the provision of the benefits described in this paragraph cannot
be provided in the manner described above without penalty, tax or other adverse
impact on the Company or any other member of the Company Group, then the Company
and Executive agree to reform this Section 5.2(d) in a manner as is necessary to
avoid such adverse impact on the Company or any other member of the Company
Group.
(e)    Release Requirement; Continuing Obligations. Any obligation of the
Company to pay any amount set forth in Section 5.2(a), (b), (c), or (d) is
conditioned upon Executive: (i) timely signing and returning to the Company (and
not revoking within any time provided by the Company to do so), in the time
provided by the Company to do so, a release of claims in favor of the Company,
its affiliates and their respective officers and directors in a form
substantially similar to that attached as Exhibit A to this Agreement (the
“Release”), and (ii) Executive’s continued compliance with the terms of this
Agreement that survive termination of Executive’s employment, including, without
limitation, the continuing terms of Section 7. If, following a termination of
employment that gives Executive a right to Severance Benefits under Section 5.2,
Executive violates in any material respect any of the covenants in Section 7 or
otherwise violates terms of the Release, Executive will have no further right or
claim to any payments or other benefits to which Executive may otherwise be
entitled under Section 5.2 from and after the date on which Executive engages in
such activities and the Company will have no further obligations with respect to
such payments or benefits, and the covenants in Section 7 will nevertheless
continue in full force and effect.
For avoidance of doubt, the following termination events will not be deemed to
be a termination “without Cause”: (a) Executive’s death; (b) Executive’s
termination of employment on account of Executive’s Disability; (c) the transfer
of Executive’s employment to another member of the Company Group, provided such
member assumes and agrees to be bound by this Agreement; or (d) the transfer of
Executive’s employment to any successor or assign (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company, provided such successor or assign assumes
and agrees to be bound by this Agreement.
5.3    Non-Duplication of Severance Benefits. In no event will Executive be
entitled to any payments in the nature of severance or termination payments
except as specifically provided in this Section 5.
6.    Indemnification. If Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by Executive, Berry Petroleum, or the Company related to any contest
or dispute between Executive and Berry Petroleum or the Company or any of their
subsidiaries or affiliates with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of Berry Petroleum or the Company, or any subsidiary or affiliate of
Berry Petroleum or the Company, or is or was serving at the request of Berry
Petroleum or the Company as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
Executive will be indemnified and held harmless by Berry Petroleum and the
Company to the maximum extent permitted under applicable law and, as applicable,
Berry Petroleum’s or the Company’s organizational documents, from and against
any liabilities, costs, claims, and expenses, including all costs and expenses
incurred in defense of any Proceeding (including reasonable attorneys’ fees).
7.    Restrictive Covenants.
7.1    Confidential Information.
(a)    Confidentiality. Executive hereby acknowledges that in connection with
his employment by the Company, he will be exposed to and may obtain certain
Confidential Information (as defined below) (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by Executive or
otherwise has been or is made available to him) regarding the business and
operations of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”). Executive further acknowledges that such Confidential
Information is unique, valuable, considered trade secrets and deemed proprietary
by the Company Group. For purposes of this Agreement, “Confidential Information”
includes, without limitation, any information heretofore or hereafter acquired,
developed or used by any member of the Company Group relating to Business
Opportunities (defined below) or Intellectual Property (defined below) or other
geological, geophysical, economic, financial or management aspects of the
business, operations, properties or prospects of the members of the Company
Group, whether oral or in written form. Executive agrees that all Confidential
Information is and will remain the property of the Company Group. Executive
further agrees, except for disclosures occurring in the good faith performance
of his duties for the Company, Executive will, for the duration of the Term,
hold in the strictest confidence all Confidential Information, and will not,
during the Term and for a period of five years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company or other member of the Company Group and authorized Executives of the
same, to use or otherwise gain access to any Confidential Information. Executive
will have no obligation under this Agreement with respect to any information
that becomes generally available to the public other than as a result of a
disclosure by Executive or his agent or other representative or becomes
available to Executive on a non-confidential basis from a source other than a
member of the Company Group. Further, Executive will have no obligation under
this Agreement to keep confidential any of the Confidential Information to the
extent that a disclosure of it is required by law or is consented to by the
Company; provided, however, that if and when such a disclosure is required by
law, Executive promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.
(b)    Government Agency Provisions. Executive understands that nothing
contained in this Agreement limits Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission (“SEC”) or other
governmental agency. Executive further understands that this Agreement does not
limit Executive’s ability to communicate with the SEC or any other governmental
agency or otherwise participate in any investigation or proceeding that may be
conducted by the SEC or such other agency, including providing documents or
other information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to the SEC or any
other governmental agency.
(c)    Trade Secrets. The parties specifically acknowledge that 18 U.S.C. §
1833(b) provides: “An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
(1) made in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law; or (1) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, notwithstanding
anything to the contrary in the foregoing, the parties to this Agreement have
the right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law.
7.2    Return of Property. Executive agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents in his possession relating to the business of
the Company Group, including without limitation: all geological and geophysical
reports and related data such as maps, charts, logs, seismographs, seismic
records and other reports and related data, calculations, summaries, memoranda
and opinions relating to the foregoing, production records, electric logs, core
data, pressure data, lease files, well files and records, land files, abstracts,
title opinions, title or curative matters, contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any documents relating to the business of the Company
Group and all copies thereof and therefrom; provided, however, that Executive
will be permitted to retain copies of any documents or materials of a personal
nature or otherwise related to Executive’s rights under this Agreement, copies
of this Agreement and any attendant or ancillary documents specifically
including any documents referenced in this Agreement and copies of any documents
related to Executive’s equity-based incentive awards and other compensation.
7.3    Non-Compete Obligations.
(a)    Non-Compete Obligations During the Term. Executive agrees that, during
the Term:
(i)    Executive will not, other than through the Company or Berry Petroleum,
engage or participate in any manner, whether directly or indirectly as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in direct competition anywhere in the United States with the Company,
Berry Petroleum, or any of their direct or indirect subsidiaries, in each case
in the leasing, acquiring, exploring, producing, gathering or marketing of
hydrocarbons and related products; and
(ii)    Executive will not (directly or indirectly through any family members or
other persons) invest or otherwise participate alongside the Company, Berry
Petroleum, or their direct or indirect subsidiaries, in any Business Opportunity
(defined below).
Notwithstanding the foregoing, nothing in this Section 7.3(a) will be deemed to
prohibit Executive from owning, or otherwise having an interest in, less than 1%
of any publicly owned entity or 3% or less of any private equity fund or similar
investment fund that invests in any business or activity engaged in any of the
activities set forth above, provided that Executive has no active role with
respect to any investment by such fund in any entity.
(b)    Non-Compete Obligations After Termination Date. Executive agrees that
some restrictions on Executive’s activities after Executive’s employment are
necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company, Berry Petroleum, and their direct and
indirect subsidiaries. The Company has and following the Effective Date the
Company will provide Executive with access to and knowledge of Confidential
Information and trade secrets and will place Executive in a position of trust
and confidence with the Company, and Executive will benefit from the Company’s
goodwill. The restrictive covenants below are necessary to protect the Company’s
and Berry Petroleum’s legitimate business interests in their Confidential
Information, trade secrets and goodwill. Executive further understands and
acknowledges that the Company’s and Berry Petroleum’s ability to reserve these
for the exclusive knowledge and use of the Company and Berry Petroleum is of
great competitive importance and commercial value to the Company and Berry
Petroleum and that the Company and Berry Petroleum would be irreparably harmed
if Executive violates the restrictive covenants below. In recognition of the
consideration provided to Executive as well as the imparting to Executive of
Confidential Information, including trade secrets, and for other good and
valuable consideration, Executive hereby agrees that Executive will not, during
the Restricted Period, engage or participate in any manner, whether directly or
indirectly as an employee, employer, consultant, agent principal, partner, more
than 1% shareholder, officer, director, licensor, lender, lessor, or in any
other individual or representative capacity, in any business or activity which
is in direct competition with the Company, Berry Petroleum, or their direct or
indirect subsidiaries, in each case in the leasing, acquiring, exploring,
producing, gathering or marketing of hydrocarbons and related products within
the boundaries of, or within a ten-mile radius of the boundaries of, any mineral
property interest of any of the Company, Berry Petroleum, or their direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company or any direct or indirect subsidiary, and any third party) or any other
property on which any of the Company, Berry Petroleum, or their direct or
indirect subsidiaries has an option, right, license or authority to conduct or
direct exploratory activities, such as three-dimensional seismic acquisition or
other seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Termination Date or as of the end of
the six-month period following such Termination Date; provided, that, this
Section 7.3(b) will not preclude Executive from making investments in securities
of oil and gas companies which are registered on a national stock exchange, if
the aggregate amount owned by Executive and all family members and affiliates
does not exceed 3% of such company’s outstanding securities.
(c)    Certain Personal Investments. The parties hereto acknowledge and agree
that Executive’s ownership interest in or other involvement with Bazeon Corp.
shall not violate this Section 7.3 unless Executive directly or indirectly
informs Bazeon Corp. of, or directs Bazeon Corp. to invest or participate in, a
Business Opportunity without the prior written consent of the Board following
Executive’s full disclosure to the Board of such Business Opportunity.
7.4    Non-Solicitation. During the Term and for the Restricted Period,
Executive agrees and covenants that he will not, whether for his own account or
for the account of any other person (other than a member of the Company Group),
intentionally (a) solicit, hire, recruit, attempt to hire or recruit, or induce
the termination of employment or service of any Executive or other service
provider of the Company Group (including any independent sales representatives),
or (b) solicit, contact (including but not limited to e-mail, regular mail,
express mail, telephone, fax, and instant message), attempt to contact, or meet
with the Company’s current, former or prospective clients, vendors or customers
for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company Group.
7.5    Assignment of Developments. Executive assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of Executive’s right, title and interest in and to all Business
Opportunities and Intellectual Property (as those terms are defined below), and
further acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by Executive
during the Term, or originated by any third party (other than Bazeon Corp.) and
brought to the attention of Executive during the Term, together with information
relating thereto (including, without limitation, geological and seismic data and
interpretations thereof, whether in the form of maps, charts, logs,
seismographs, calculations, summaries, memoranda, opinions or other written or
charted means).
For purposes of this Agreement, “Intellectual Property” will mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Executive prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which Executive discovers, conceives, invents, creates or
develops, alone or with others, during the Term, if such discovery, conception,
invention, creation or development (1) occurs in the course of Executive’s
employment with the Company, or (1) occurs with the use of any of the time,
materials or facilities of the Company or its direct or indirect subsidiaries,
or (1) in the good faith judgment of the CEO, relates or pertains in any
material way to the purposes, activities or affairs of the Company Group.
7.6    Injunctive Relief. Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Executive from engaging in activities prohibited by this Section 7
or such other relief as may be required to specifically enforce any of the
covenants in this Section 7.
7.7    Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 7 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
7.8    Forfeiture Provision. If Executive engages in any activity that violates
any covenant or restriction contained in this Section 7, in addition to any
other remedy the Company may have at law or in equity, (a) Executive will be
entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, and (b) all forms of long-term incentive
compensation (whether cash or equity-based) held by or credited to Executive
will terminate effective as of the date on which Executive engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements.
8.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
8.1    “Cause” means any of the following: (a) Executive’s repeated failure to
fulfill substantially his material obligations with respect to his employment
(which failure, if able to be cured, remains uncured or continues or recurs
thirty (30) days after written notice from the CEO or the Board); (b)
Executive’s conviction of or plea of guilty or nolo contendere to a felony or to
a crime involving moral turpitude resulting in material financial or
reputational harm to the Company, Berry Petroleum, or any of their subsidiaries
or affiliates; (iii) Executive’s engaging in conduct that constitutes gross
negligence or gross misconduct in carrying out his duties with respect to his
employment hereunder; (iv) a material violation by Executive of any
non-competition or non-solicitation provision, or of any confidentiality
provision, contained in this Agreement or any agreement between Executive and
the Company, Berry Petroleum, or any of their subsidiaries or affiliates; (v)
any act by Executive involving dishonesty relating to the business of the
Company, Berry Petroleum, or any of their subsidiaries or affiliates that
adversely and materially affects the business of the Company, Berry Petroleum,
or any of their subsidiaries or affiliates; or (vi) a material breach by
Executive of the Company’s written code of ethics or any other material written
policy or regulation of the Company, Berry Petroleum, or any of their
subsidiaries or affiliates governing the conduct of its employees or contractors
(which breach, if able to be cured, remains uncured or continues or recurs 30
days after written notice from the CEO or the Board).
8.2    “Disability” means Executive is unable to perform the essential functions
of the position, even with reasonable accommodation, for four (4) months in any
twelve (12) month period and there is no vacant position to which Executive
could be transferred for which Executive is qualified.
8.3    “Good Reason” means the occurrence of any of the following without
Executive’s consent: (a) a material reduction in Executive’s Base Salary;
provided, however, that the Company may decrease Executive’s Base Salary at any
time and from time to time so long as such decreases do not exceed, in the
aggregate, more than ten percent (10%) of Executive’s Base Salary as in effect
on the Effective Date and such decreases are part of similar reductions
applicable to the Company’s similarly situated executives and any such decrease
shall not constitute Good Reason; (b) a permanent relocation of Executive’s
principal place of employment that results in an increase of more than thirty
(30) miles in the distance between Executive’s principal residence at the time
of such relocation and Executive’s principal place of employment; (c) any
material breach by the Company of any material provision of this Agreement; (d)
the Company’s failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or (e) a
material diminution in the nature or scope of the Executive’s authority or
responsibilities from those applicable to Executive as of the Effective Date (or
as modified thereafter consistent with this Agreement). Executive cannot
terminate his employment for “Good Reason” unless he has provided written notice
to the Company of the existence of the circumstances providing grounds for
termination for Good Reason within ninety (90) days of the initial existence of
such grounds and the Company has had at least thirty (30) days from the date on
which such notice is provided to cure such circumstances. If Executive does not
deliver a notice of termination for “Good Reason” within thirty (30) days after
such cure period, then Executive will be deemed to have waived his right to
terminate for “Good Reason.”
8.4    “Restricted Period” means (a) in the case of a Qualifying Termination,
the twenty-four (24) month period beginning on the Termination Date and (b) in
all other cases, the eighteen (18) month period beginning on the Termination
Date.
8.5    “Sale of Berry Petroleum” means the first to occur of:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(i) the then-outstanding equity interests of Berry Petroleum (the “Outstanding
Company Equity”) or (ii) the combined voting power of the then-outstanding
voting securities of Berry Petroleum entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 8.5, the following acquisitions will not
constitute a Sale of Berry Petroleum: (A) any acquisition directly from Berry
Petroleum (including, for avoidance of doubt, a public offering of Berry
Petroleum stock), (B)  any acquisition by Berry Petroleum, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, or (4) any acquisition by any corporation or
other entity pursuant to a transaction that complies with Section
8.5(c)(iii)(A), Section 8.5(c)(ii)(B), or Section 8.5(c)(iii)(C);
(b)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Berry Petroleum’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or
(c)    Consummation of (i) a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Berry Petroleum or any
of its subsidiaries, (ii) a sale or other disposition of assets of Berry
Petroleum that have a total gross fair market value (i.e., determined without
regard to any liabilities associated with such assets) equal to or more than 75%
of the total gross fair market value of all of the assets of Berry Petroleum
immediately prior to such sale or other disposition, or (iii) the acquisition of
assets or equity interests of another entity by Berry Petroleum or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Equity and
the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation or other entity that,
as a result of such transaction, owns Berry Petroleum or all or substantially
all of Berry Petroleum’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Equity
and the Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Berry Petroleum or such corporation
or other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
equity interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or equivalent body
of any other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.
9.    Miscellaneous.
9.1    No Conflicting Agreements. Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound, and that Executive is not now subject to any covenants
against competition or similar covenants or any other obligations to any person
or to any court order, judgment or decree that would affect the performance of
his obligations hereunder. Executive will not disclose to or use on behalf of
the Company any proprietary information of a third-party without such party’s
consent.
9.2    Assignment; Successors; Binding Agreement. This Agreement is personal to
Executive and may not be assigned by Executive, whether by operation of law or
otherwise, without the prior written consent of the Company. The Company may
assign this Agreement to any member of the Company Group or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and its permitted
successors and assigns.
9.3    Modification and Waiver. Except as otherwise provided below, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is agreed to in writing by Executive and the Company.
No waiver by any party of any breach by any other party of, or of compliance
with, any term or condition of this Agreement to be performed by any other
party, at any time, will constitute a waiver of similar or dissimilar terms or
conditions at that time or at any prior or subsequent time.
9.4    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof
(including, for the avoidance of doubt, the Original Employment Agreement) are
hereby null and void and of no further force and effect. For the avoidance of
doubt, Executive acknowledges that the Company has fully and finally satisfied
all obligations that it has had and may ever have under the Original Employment
Agreement, as the Original Employment Agreement has been replaced in its
entirety by this Agreement. In entering into this Agreement, Executive expressly
acknowledges and agrees that Executive has received all sums and compensation
that Executive has been owed or ever could be owed by the Company or any other
member of the Company Group (including pursuant to any prior employment
agreement between Executive and any member of the Company Group) for all
services provided during periods prior to the date Executive signs this
Agreement.
9.5    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California other
than the conflict of laws provision thereof.
9.6    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. In the
event of any dispute, controversy or claim between the Company and Executive
arising out of or relating to the interpretation, application or enforcement of
the provisions of this Agreement, the Company and Executive agree and consent to
the personal jurisdiction of the state and local courts of Kern County,
California and/or the United States District Court for the Eastern District of
California for resolution of the dispute, controversy or claim, and that those
courts, and only those courts, will have any jurisdiction to determine any
dispute, controversy or claim related to, arising under or in connection with
this Agreement. The Company and Executive also agree that those courts are
convenient forums for the parties to any such dispute, controversy or claim and
for any potential witnesses and that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company at the address of their
principal Executive offices and to Executive at his last known address as
reflected in the Company’s records.
9.7    Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.
9.8    Survival. Provisions of this Agreement will survive any termination of
Executive’s employment if so provided or if necessary or desirable to fully
accomplish the purposes of the other surviving provisions, including without
limitation Sections 5, 7 and 9.
9.9    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
To the Company:

Berry Petroleum Company, LLC
Attn: General Counsel
5201 Truxtun Avenue, Suite 100
Bakersfield, CA 93309-0640

To Berry Petroleum:

Berry Petroleum Corporation
Attn: General Counsel
5201 Truxtun Avenue, Suite 100
Bakersfield, CA 93309-0640


To Executive:
At the address reflected in the Company’s written records.
9.10    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
9.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
9.12    Headings. The headings used in this Agreement are for convenience only,
do not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.
9.13    Construction. As used in this Agreement, unless the context otherwise
requires: (1) the terms defined herein will have the meanings set forth herein
for all purposes; (1) references to “Section” are to a section hereof; (1) 
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (1)  “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (1) 
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (1) references to any gender include references to all
genders; and (1) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
9.14    Capacity; No Conflicts. Executive represents and warrants to the Company
that: (1) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (1) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (1) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
9.15    Sections 280G and 409A of the Code. Notwithstanding anything in this
Agreement to the contrary:
(a)    If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a Sale of Berry Petroleum or Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 9.15(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation will be made
comparing (1) the Net Benefit (as defined below) to Executive of the 280G
Payments after payment of the Excise Tax to (1) the Net Benefit to Executive if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” will mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 9.15(a) will be made in a manner
determined by the Company that is consistent with the requirements of Section
409A of the Code and that maximizes Executive’s economic position and after-tax
income; for the avoidance of doubt, Executive will not have any discretion in
determining the manner in which the payments and benefits are reduced.
(b)    If any benefits payable or otherwise provided under this Agreement would
be deemed to constitute non-qualified deferred compensation subject to
Section 409A of the Code, the Company will have the discretion to adjust the
terms of such payment or benefit (but not the amount or value thereof) as
reasonably necessary to comply with the requirements of Section 409A of the Code
to avoid the imposition of any excise tax or other penalty with respect to such
payment or benefit under Section 409A of the Code.
(c)    Any expense reimbursement payable to Executive under the terms of this
Agreement will be paid on or before March 15 of the calendar year following the
calendar year in which such reimbursable expense was incurred. The amount of
such reimbursements that the Company is obligated to pay in any given calendar
year will not affect the amount the Company is obligated to pay in any other
calendar year. In addition, Executive may not liquidate or exchange the right to
reimbursement of such expenses for any other benefits.
(d)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is a “specified employee” (as determined under Section 409A of
the Code) at the time of the separation from service triggering the payment or
provision of benefits, any payment or benefit under this Agreement which is
determined to provide for a deferral of compensation pursuant to Section 409A of
the Code will not commence being paid or made available to Executive until after
six months from the Termination Date that constitutes a separation from service
within the meaning of Section 409A of the Code.


[Signature page follows]





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
BERRY PETROLEUM COMPANY, LLC
By:     BERRY PETROLEUM CORPORATION, its sole member




By: /s/ Arthur T. Smith    
Name: Arthur T. Smith
Title: President and Chief Executive Officer

EXECUTIVE





/s/ Gary A. Grove    
Gary A. Grove


For the limited purposes set forth herein:

BERRY PETROLEUM CORPORATION





By:/s/ Arthur T. Smith    
Name: Arthur T. Smith
Title: President and Chief Executive Officer

Form of Release and Waiver of Claims Agreement


This Release and Waiver of Claims Agreement (“Release”) is entered into by and
between Berry Petroleum Company, LLC, a Delaware limited liability company
(the ”Employer”), on behalf of itself, its subsidiaries and other corporate
affiliates and each of their respective executives, officers, directors, owners,
shareholders and agents (collectively referred to herein as the “Employer
Group”), and Gary A. Grove (“Executive”) (the Employer and the Executive are
collectively referred to herein as the “Parties”) as of [__________] (the
“Execution Date”).


1.
Release.



(a)    General Release and Waiver of Claims. In exchange for the consideration
provided in this Release, the Executive and his/her heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively the “Releasors”) irrevocably and unconditionally fully and forever
waive, release and discharge the Employer Group, including each member of the
Employer Group’s parents, subsidiaries, affiliates, predecessors, successors and
assigns, and all of their respective officers, directors, employees,
shareholders, and partners, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release,
including, without limitation, any Claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Executive’s hire, benefits,
employment, termination or separation from employment with the Employer Group
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter, including, but not limited to (i) any and all claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Executive
Retirement Income Security Act, as amended (with respect to unvested benefits),
the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended, the Genetic Information
Nondiscrimination Act of 2008, and/or any other Federal, state, local or foreign
law (statutory, regulatory or otherwise) that may be legally waived and
released; and (ii) any tort, contract and/or quasi-contract law, including but
not limited to claims of wrongful discharge, defamation, emotional distress,
tortious interference with contract, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm. However, this general release of
claims excludes, and the Executive does not waive, release or discharge (i) any
right to file an administrative charge or complaint with the Equal Employment
Opportunity Commission or other administrative agency; (ii) claims under state
workers’ compensation or unemployment laws; (iii) indemnification rights the
Executive has against the Employer, (iv) claims under the Amended and Restated
Executive Employment Agreement between the Executive and the Employer dated
August 22, 2018, and/or (v) any other claims that cannot be waived by law.
Further, nothing in this Release prevents Executive from making any report to or
communication with any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) that is protected by any applicable
law (including any applicable whistleblower) law or participating in any
investigation or proceeding conducted by any Governmental Authority. This
Release does not limit Executive’s right to receive an award from a Governmental
Authority for information provided to any Governmental Authority.


(b)    Waiver of California Civil Code Section 1542. Executive understands that
he/she may later discover Claims or facts that may be different than, or in
addition to, those which Executive now knows or believes to exist with regards
to the subject matter of this Release, and which, if known at the time of
signing this release, may have materially affected this Release or Executive’s
decision to enter into it. Nevertheless, the Releasors hereby waive any right or
Claim that might arise as a result of such different or additional Claims or
facts. The Releasors have been made aware of, and understand, the provisions of
California Civil Code Section 1542 and hereby expressly waive any and all
rights, benefits and protections of the statute, which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


(c)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive in this Release, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all Claims, whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, and
its implementing regulations. By signing this Release, the Executive hereby
acknowledges and confirms that: (i) the Executive has read this Release in its
entirety and understands all of its terms; (ii) the Executive has been advised
of and has availed him/herself of his/her right to consult with his/her attorney
prior to executing this Release; (iii) the Executive knowingly, freely and
voluntarily assents to all of the terms and conditions set out in this Release
including, without limitation, the waiver, release and covenants contained
herein; (iv) the Executive is executing this Release, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled; (v) the Executive was given at least
[twenty-one (21)/forty-five (45)] days to consider the terms of this Release and
consult with an attorney of his/her choice, although he may sign it sooner if
desired; (vi) the Executive understands that he has seven (7) days from the date
he signs this Release to revoke the release in this paragraph by delivering
notice of revocation to [NAME] at the Employer, [EMPLOYER ADDRESS] by
e-mail/fax/overnight delivery before the end of such seven-day period; and (vii)
the Executive understands that the release contained in this paragraph does not
apply to rights and claims that may arise after the date on which the Executive
signs this Release.


2.Knowing and Voluntary Acknowledgement. The Executive specifically agrees and
acknowledges that: (i) the Executive has read this Release in its entirety and
understands all of its terms; (ii) the Executive has been advised of and has
availed himself of his right to consult with his attorney prior to executing
this Release; (iii) the Executive knowingly, freely and voluntarily assents to
all of its terms and conditions including, without limitation, the waiver,
release and covenants contained herein; (iv) the Executive is executing this
Release, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (v) the Executive is not waiving or releasing rights or claims that
may arise after his execution of this Release; and (vi) the Executive
understands that the waiver and release in this Release is being requested in
connection with the cessation of his employment with the Employer Group.


The Executive further acknowledges that he has had [twenty-one (21)/forty-five
(45)] days to consider the terms of this Release and consult with an attorney of
his choice, although he may sign it sooner if desired. Further, the Executive
acknowledges that he shall have an additional seven (7) days from the date on
which he signs this Release to revoke consent to his release of claims under the
ADEA by delivering notice of revocation to [NAME] at the Employer, [EMPLOYER
ADDRESS] by e-mail/fax/overnight delivery before the end of such seven-day
period. In the event of such revocation by the Executive, the Employer hall have
the option of treating this Release as null and void in its entirety.


This Release shall not become effective, until the eighth (8th) day after/day
the Executive and the Employer execute this Release. Such date shall be the
Effective Date of this Release. No payments due to the Executive hereunder shall
be made or begin before the Effective Date.


3.
Miscellaneous.



(a)    Assignment. Employer may assign this Release to any subsidiary or
corporate affiliate in the Employer Group or otherwise, or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Employer. This Release shall inure to the benefit of the Employer and permitted
successors and assigns.


(b)    Governing Law: Jurisdiction and Venue. This Release, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Release shall be brought only in any state or federal court
located in the State of Texas, County of Dallas. The Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.


(c)    Modification and Waiver. No provision of this Release may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Employer’s Chief Executive Officer. No waiver
by either of the Parties of any breach by the other party hereto of any
condition or provision of this Release to be performed by the other party hereto
shall be deemed a waiver of any similar or dissimilar provision or condition at
the same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.


(d)    Severability.


(i)    Should any provision of this Release be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Release shall be held as unenforceable and thus stricken, such holding shall not
affect the validity of the remainder of this Release, the balance of which shall
continue to be binding upon the Parties with any such modification to become a
part hereof and treated as though originally set forth in this Release.


(ii)    The Parties further agree that any such court is expressly authorized to
modify any such unenforceable provision of this Release in lieu of severing such
unenforceable provision from this Release in its entirety, whether by rewriting
the offending provision, deleting any or all of the offending provision, adding
additional language to this Release or by making such other modifications as it
deems warranted to carry out the intent and agreement of the Parties as embodied
herein to the maximum extent permitted by law.


(iii)    The Parties expressly agree that this Release as so modified by the
court shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Release be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Release shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.


(e)    Captions. Captions and headings of the sections and paragraphs of this
Release are intended solely for convenience and no provision of this Release is
to be construed by reference to the caption or heading of any section or
paragraph.


(f)    Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


(g)    Nonadmission. Nothing in this Release shall be construed as an admission
of wrongdoing or liability on the part of the Employer or any member of the
Employer Group.


(h)    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
RELEASE. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
RELEASE. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE BERRY PETROLEUM COMPANY, LLC FROM ANY AND ALL CLAIMS.




{Signature page follows}





IN WITNESS WHEREOF, the Parties have executed this Release as of the Execution
Date above.


 
BERRY PETROLEUM COMPANY, LLC








 
By:___________________________________
Name: [NAME OF AUTHORIZED OFFICER]
Title: [TITLE OF AUTHORIZED OFFICER]



GARY A. GROVE








 
Signature:____________________________
Print Name: __________________________
 
 
 








